Citation Nr: 9934364	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-24 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1968 to March 1970, including service in Thailand during the 
Vietnam War.  

In March 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia denied the 
veteran's service connection claim for post-traumatic stress 
disorder (PTSD).


REMAND

The veteran has alleged that he has PTSD as a result of 
experiencing stressful events in service, such as:  (1) 
exposure to a rocket and mortar attack at the Da Nang air 
base in February 1969; and (2) witnessing the death of a 
military colleague, known only by the last name "[redacted]" 
during the February 1969 attack.

The veteran's military personnel records have been requested 
from the National Personnel Records Center (NPRC) but cannot 
be located.  The veteran reported that he spent tow weeks in 
Vietnam before being transferred to Thailand.  No 
confirmation of any Vietnam duty assignments is of record.  
The veteran received the National Defense Service Medal and 
the Vietnam Campaign Medal.  Air Force Regulation 900-48, 
indicates that service in Thailand in support of Vietnam 
operations is a valid qualification for these medals.  
Evidence of record indicates that the veteran's primary 
military occupational specialty (MOS) was a vehicle 
operations specialist and that he was assigned to the 56th 
Field Maintenance Squadron.  

The veteran and his wife appeared before the Honorable 
Jacqueline Monroe, a Member of the Board of Veterans' Appeals 
in September 1999.  The veteran testified that he arrived at 
the Da Nang air base in Vietnam in February 1969.  He 
indicated that within 20 minutes of disembarking from his 
plane, the base came under attack.  As a result of this 
attack, the veteran's military colleague, and individual he 
can only identify by the last name of "[redacted]" was killed.  
The veteran testified that he observed his colleague's body, 
and those of two other casualties.

The veteran testified that after two weeks in Vietnam, he was 
transferred to a base in Thailand.  He reported having 
problems sleeping, experiencing periods of isolation, and 
feeling depressed.  The veteran indicated, and his service 
medical records confirm, that he was prescribed Valium and 
that he took that medication from that point until the end of 
his military service.  

The veteran indicated that he received treatment for stomach 
tremors, and nervous disorders at the VA Medical Center in 
Atlanta shortly after his discharge in 1970.  The veteran 
also indicated that he received treatment at VA facilities in 
East Orange New Jersey and in Lyons, New Jersey.  The veteran 
also received treatment at the VA hospital in Hampton, 
Virginia beginning in 1988 or 1989.

The veteran's wife, Ms. [redacted], testified that she has 
witnessed the veteran engage in sleep-walking type behavior 
where he would call out the name "[redacted]."  The veteran 
would then have no recollection of his behavior.  Ms. [redacted] 
also indicated that the veteran became violent with her on at 
least one occasion.  She pursued criminal charges and the 
veteran served 30 days for the offense.  Ms. [redacted] also 
testified that the veteran has absconded from home for long 
periods of time on several occasions.        

The veteran's file contains several diagnoses of PTSD.  The 
first diagnosis of record is a December 1995 VA mental 
disorders examination at the VAMC in Hampton, Virginia.  At 
that time the veteran was diagnosed with alcohol dependence 
in full remission, polysubstance dependence in full 
remission, nicotine dependence, caffeine dependence, and 
PTSD.  This examination does not address specifically the 
stressors claimed by the veteran.  The veteran received 
inpatient treatment at the Hampton VAMC from February 28, 
1996 to March 29, 1996.  A VA examiner diagnosed with cocaine 
and alcohol dependence, as well as with PTSD. The veteran 
participated in a PTSD outpatient program at the VAMC where 
his full range of PTSD symptoms were noted by a licensed 
clinical social worker in June 1996.   
The veteran received impatient treatment at the Hampton VAMC 
from November 22, 1996 to February 28, 1997.  The diagnosis 
of record indicates a history of PTSD and a history of 
polysubstance abuse.  Following this admission, the veteran 
was referred to the VAMC's outpatient PTSD clinic.  

In May 1997, the veteran underwent a psychiatric review as 
part of his application for Social Security disability 
benefits.  He was found to have symptoms of an affective 
disorder and an anxiety related disorder.  This review does 
not address the veteran's claimed stressors, but was 
sufficient to form the basis for the grant of Social Security 
benefits.  The Administrative Law Judge (ALJ) found that the 
available medical evidence demonstrated that the veteran had 
PTSD, a polysubstance abuse disorder, depression, and 
neuropathy of his right upper extremity.  A March 1997 single 
page medical report from a VA examiner indicating a diagnosis 
of PTSD and alcohol dependence is present as part of the 
veteran's Social Security claim.

The veteran underwent a July 1997 VA P	TSD examination.  The 
veteran reported being present in Vietnam for two weeks prior 
to being transferred to Thailand.  The veteran indicated that 
he was exposed to a rocket attack in Da Nang on his first day 
in Vietnam, and that he saw three men die.  No mention is 
made her of an individual named "[redacted]."  The examiner 
noted the veteran's description of feeling numb and 
emotionally distant from people, and that he had little sense 
of future for himself.  The veteran also reported feelings of 
aggression, as well as difficulty being in public places.  
The veteran also indicated feelings of depression and 
suicidal tendencies.  The veteran complained of experiencing 
nightmares about once per month.  The examiner observed the 
veteran's thought process to be "logical and relevant" but 
also "concrete and simple."  His insight was limited, but 
his judgment was fair.  

The examiner diagnosed the veteran with chronic, mild PTSD, 
in partial resolution.  The examiner also diagnosed cocaine 
and alcohol dependence in full remission, as well as mild 
dementia that was "most likely alcohol-induced."  The 
examiner noted that the veteran's PTSD symptoms were at a 
point where they would not have been diagnosed at that time 
if it were not for the previous diagnosis of the full 
syndrome.  The examiner found that the PTSD symptoms were not 
disabling at the time of the examination.        

The veteran underwent a general VA examination in July 1997.  
He complained of anxiety and depression, but did not receive 
any new diagnosis for psychiatric conditions.  The remainder 
of the veteran's examination focused on his low back pain, 
his bilateral knee pain, the condition of a right wrist 
laceration, the status of a laparotomy that the veteran 
underwent to treat a stab wound, and the veteran's complaints 
of chest pain.

The veteran submitted private psychiatric records from Dr. 
Raymond Iglecia of the Chesapeake Medical Institute.  A 
September 1998 medical statement from Dr. Iglecia indicated 
that the veteran "continues to have classic signs of PTSD."  
A detailed psychological examination was conducted by Norbert 
Newfield, Ph.D. between August 21, 1998 and September 11, 
1998.  Dr. Newfield diagnosed the veteran with PTSD, and 
observed that it "is quite severe at this time."  Dr. 
Newfield also stated that the veteran's PTSD "can reasonably 
date back to the military experiences, although I do not have 
all of the military records reviewed to make the assessment 
more definitive."  Dr. Newfield indicated that the veteran 
"will continue to benefit from psychological and 
psychopharmacologic intervention to help ameliorate some of 
his symptomatology."

While the veteran has several diagnoses of PTSD, it is 
important to note that service connection for PTSD requires 
not only medical evidence establishing a clear diagnosis of 
the condition, but also credible evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (1999); see also Cohen v. Brown, 10 Vet. 
App. 128, 137-138 (1997). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy" as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993), Doran v. 
Brown 6 Vet. App. 283, 289 (1994).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records that corroborate his testimony 
or statements.  See Zarycki, 6 Vet. App. at 98.

The evidence currently of record does not clearly establish 
that the veteran engaged in combat with the enemy.  The 
service personnel records associated with the file indicate 
that he served in Vietnam, but the evidence does not reflect 
that he received any military awards or decorations evincing 
combat duty.  Hence, corroboration of the occurrence of the 
claimed in-service stressful events is necessary. 

In this case, the RO undertook appropriate development to 
attempt to independently corroborate the veteran's claimed 
stressors given the information available to it.  However, 
the veteran provided additional information at his hearing 
before the Board, specifically the last name of a fellow 
soldier who was killed in the veteran's presence, and this 
additional information necessitates further verification 
efforts.
In addition, the veteran indicated that he received treatment 
at three VAMCs other that the VAMC where he currently 
received medical treatment.  The veteran alleges treatment at 
the Atlanta VAMC in the early 1970s, shortly after his 
discharge.  In addition, the veteran indicated that he 
received treatment at both the East Orange and Lyons New 
Jersey VA facilities prior to 1989. These treatment records 
are not present in the veteran's claims file, nor is there a 
statement from the VAMC in Tampa documenting that no such 
treatment records exist.  Consequently, before the Board can 
address the issue on appeal, VA's duty to assist the veteran 
in developing his claim dictates that additional effort to 
obtain these medical records is required by the RO.  See 
Gregory v. Brown, 8 Vet. App. 563, 570-71 (1996); Murinscak 
v. Derwinski, 2 Vet. App. 363, 372-73 (1992). 

In light of the foregoing new information, the Board finds 
that the veteran should be given an opportunity to submit 
evidence corroborating the stressors he has already alleged 
he experienced in service (to include written statements from 
fellow service-members and/or others who have knowledge of 
the events), and to provide additional evidence concerning 
any other stressful events (to include alleged combat action) 
during service that may be independently corroborated, 
through, among other sources, the United States Armed 
Services Center for Research of Unit Records (Unit Records 
Center).  In addition, appropriate research must be 
undertaken to investigate whether a soldier with the last 
name of Green was killed in action in Da Nang at the time the 
veteran indicated he was present there prior to being 
transferred to Thailand.

Further, if either the veteran's participation in combat, or 
particular stressful experiences are corroborated, then he 
should undergo evaluation by a VA psychiatrist to determine 
whether he, in fact, currently suffers from PTSD as a result 
of his verified in-service stressful experiences.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  It is critically important 
that the psychiatrist who is designated to examine the 
veteran on remand be given an opportunity to review all of 
the relevant medical and other evidence on file, so the 
opinion the VA examiner gives is a fully informed one that 
takes into account the veteran's entire medical history and 
circumstances.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).

Accordingly, this case is hereby REMANDED to the RO for the 
following development and actions:

1.  The RO should contact the 
veteran and ask him to provide a 
comprehensive statement concerning 
as much detail and information as 
possible concerning the specifics 
(i.e., the who, what, when and where 
facts) of all the combat action and 
stressful events that he alleges he 
experienced while in the military.  
It is essential that his statement 
includes a full, clear and 
understandable description of the 
events in question, and that it 
contains identifying information 
concerning any other individuals 
whom purportedly were involved.  The 
veteran must specify whether any of 
the individuals that he identifies 
were wounded or killed, whether he 
personally witnesses their injuries 
or death, or learned of their 
tragedies through other means.  When 
identifying these individuals, the 
veteran must provide their full 
names, ranks, and unit designations 
to the company level.  He also must 
provide any information he has 
concerning other units that were 
involved, or any other identifying 
detail such as the best estimate of 
the date that the alleged incidents 
occurred, and the type and location 
of the incidents, etc.  The veteran 
is hereby informed that the Court 
has held that asking him to provide 
underlying facts, such as the names 
of the individuals involved or the 
dates and the places where the 
claimed events occurred, does not 
constitute either an impossible or 
onerous burden.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  The 
veteran also should submit to the RO 
any statements from former service 
comrades, or other individuals who 
can corroborate his claimed 
combat/stressful experiences in-
service.

2.  Regardless of whether the 
veteran responds to the RO's request 
for additional information, the RO 
should develop the case with the new 
information supplied by the veteran 
at his hearing before the Board, 
specifically, that a soldier named 
"[redacted]" was killed in action at 
the Da Nang air base in February 
1969 during a rocket attack.

3.  The RO's efforts to corroborate 
the veteran's claimed 
combat/stressful experiences, should 
include, but are not limited to, 
contacting the National Archives and 
records Administration (NARA) and 
the United States Armed Services 
Center for Research on Unit Records 
(Unit Records Center) at 7798 Cissna 
Road, Suite 101, Springfield, VA 
22150.  This may require that the RO 
first obtain morning reports and/or 
similar types of clarifying evidence 
from the NPRC, or from similar 
sources, and that the RO submit this 
information with any that is 
provided by the veteran, or others 
acting on his behalf, for 
consideration.

4.  Following receipt of a response 
from the Unit Records Center, and/or 
any other entity that is contacted, 
the RO should prepare a report 
detailing the nature of any combat 
action (to which a purported 
stressor is related) and/or other 
stressful experience(s) that it has 
determined are established by the 
record.  This report is then to be 
added to the claims file.  If no 
combat action (referred to above) or 
specific stressful experience been 
verified, then the RO should state 
so in its report, skip the 
development requested in paragraphs 
5 and 6, and proceed with the 
development requested in paragraph 
8.

5.  After the above development is 
completed, the veteran should be 
examined by a VA psychiatrist to 
determine whether it is at least as 
likely as not that his PTSD is a 
result of a stressor that occurred 
coincident with his service in the 
military.  Towards this end, the RO 
should provide to the examiner the 
report described in paragraph 4, 
above, and the examiner must be 
instructed that only the 
corroborated combat 
action/stressor(s) referred to there 
may be considered for the purpose of 
determining whether exposure to an 
in-service stressor has resulted in 
the current psychiatric symptoms.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should 
explain how the diagnostic criteria 
of the DSM-IV are met, to include 
identification of the specific 
stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology 
and one or more of the in-service 
stressors found to be established by 
the RO.  Similarly, if a diagnosis 
of another type of psychiatric 
illness is deemed appropriate, 
whether in lieu of in addition to 
PTSD, the examiner should explain 
the basis for the diagnosis, as well 
as comment upon the relationship, if 
any, between that diagnosis and 
PTSD.

It is imperative that the claims 
folder, containing all evidence 
relevant to the case (including a 
copy of this REMAND), be provided to 
the VA psychiatrist who is 
designated to examine the veteran, 
so that the examiner can review the 
veteran's pertinent medical history 
and circumstances.  The report of 
the examination must include the 
rationale underlying all opinions 
expressed, citing, if necessary, to 
specific evidence in the record.  
The report should be associated with 
the other evidence on file in the 
veteran's claims folder.

6.  The RO should review the report 
of the examination to ensure that it 
addresses all issues and concerns 
that were noted in this REMAND.  If 
the report does not contain 
sufficient information or is 
deficient in any other respect, then 
it should be returned as inadequate, 
and any necessary corrective action 
should be undertaken.  See 38 C.F.R. 
§ 4.2.

7.  The RO should request and obtain 
all of the
veteran's treatment records from 
VAMC Atlanta, covering a span of 
time from March 1970 when he was 
discharged from service to 1989.  
The RO should also attempt to obtain 
any of the veteran's treatment 
records from that may be maintained 
at the VA facilities in East Orange, 
New Jersey and Lyons, New Jersey 
over the same span of time noted 
above.  If those prove unobtainable, 
the RO should obtain a statement 
from the VAMCs documenting the 
unavailability or nonexistence of 
the veteran's treatment records.

8.  After completion of the relevant 
development above, and after 
undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
veteran's claim for service 
connection for PTSD on the basis of 
all pertinent evidence of record, 
and pertinent legal authority.  The 
RO should provide adequate reasons 
and bases for its decision, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that were noted in this 
REMAND.

9.  If the benefit requested by the 
veteran continues to be denied, then 
he should be furnished a 
supplemental statement of the case 
and given an opportunity to submit 
written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Sate. 4645, 4658 
(1994), 38  U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedural 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).










